Citation Nr: 0902807	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-36 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The appellant is seeking benefits as the surviving spouse of 
an individual (hereinafter "the decedent") who she alleges 
served as a guerrilla in the United States Armed Forces 
during World War II.  The decedent died in December 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that the appellant's late husband, the 
decedent, did not have the required military service to make 
the appellant eligible for survivor benefits under the laws 
administered by VA.

This appeal has been advanced on the Board's docket at the 
request of the appellant, pursuant to 38 C.F.R. § 20.900(c) 
(2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The National Personnel Records Center (NPRC) has certified 
that the decedent did not have qualifying service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.  


CONCLUSION OF LAW

The requirements of basic eligibility for VA death benefits 
have not been met.  38 U.S.C.A. §§ 101, 107, 5100-5103A, 
5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.3, 
3.40, 3.41, 3.203 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Veterans Appeals 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In June 2006, VA sent the claimant a letter informing her of 
the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  The Board notes the June 2006 letter specifically 
informed the appellant of the criteria to establish general 
basic eligibility for death benefits, as well as the specific 
criteria to establish entitlement to benefits for service-
connected death.  The letter informed the claimant that VA 
would assist her in obtaining evidence necessary to support 
her claim, such as medical records, employment records, or 
records from other Federal agencies.  The claimant was 
advised that it is her responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to her claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in her possession to the RO.  A November 2008 
letter described how VA determines disability ratings and 
effective dates.

The Board acknowledges that the content of the June 2006 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the claimant did not receive Dingess notice until 
after initial adjudication of the claim, it is clear that she 
was provided with the opportunity to participate in the 
processing of her claim so as to render any defect in notice 
non-prejudicial.  For example, the July 2006 rating decision 
and October 2007 SOC explained the basis for the RO's action, 
and the SOC provided her with an additional 60-day period to 
submit more evidence.  In addition, the claimant expressed 
her understanding of the Court's ruling in Dingess in a 
December 2008 letter.  Moreover, the benefit being sought is 
not being granted in this case, so the Board will not reach 
the issue of disability rating or effective date discussed by 
the Court in Dingess.

It appears that all obtainable evidence identified by the 
claimant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Moreover, the claimant has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Accordingly, any 
presumption of error as to VCAA notice has been rebutted in 
this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the claimant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the claimant.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Entitlement to Death Benefits

A.  Applicable Law

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes 
active duty, which is defined as full time duty in the Armed 
Forces.  38 C.F.R. § 3.6.  The "Armed Forces" consist of 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  This provision does not apply to officers 
who were commissioned in connection with the administration 
of section 14 of Public Law No. 190, 79th Congress (Act of 
Oct. 6, 1945).  All enlistments and re-enlistments of 
Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, because it constituted the 
sole authority for such enlistments during that period.  38 
C.F.R. § 3.40(b).

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for service-connected compensation benefits, but not 
for non-service-connected pension benefits.  38 C.F.R. § 
3.40(b), (c), and (d).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1)  the evidence is a document issued by the 
service department.  A copy of an original document 
is acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's 
custody; and

(2)  the document contains needed information as to 
length, time, and character of service; and

(3)  in the opinion of VA, the document is genuine 
and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  However, where the appellant 
does not submit evidence of service or the evidence 
submitted does not meet the requirements of 38 
C.F.R. § 3.203, the VA shall request verification of 
service from the service department.

The Court of Appeals for Veterans Claims has held that VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Service department findings, therefore, are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

B.  Facts and Analysis

The appellant asserts that she is entitled to VA benefits as 
the surviving spouse of her deceased husband, who she claims 
served as a guerrilla in the U.S. Armed Forces during World 
War II.

In support of her claim, the appellant submitted a marriage 
certificate showing she and the decedent were married on 
April 27, 1952, and a death certificate showing the decedent 
died on December 24, 2000.  The appellant also submitted a 
May 1950 letter from the General Headquarters of the National 
Volunteers of the Philippines (NVP) advising the decedent 
that his appointment as a second lieutenant in the NVP had 
been approved and that he was to secure a commission from the 
General Headquarters as soon as possible.  The appellant also 
submitted an original copy of the decedent's NVP membership 
card, on which is appended his photograph and fingerprints.

The claimant contends that her husband was a member of the 
Walter Cushing Guerillas, which was a guerrilla unit 
recognized by the United States Armed Forces.  Further, she 
asserts that because the decedent is wearing a uniform issued 
by the United States military in his NVP membership 
photograph, he is entitled to VA benefits.  

In June 2006, the NPRC certified that the decedent had no 
service as a member of the Philippine Commonwealth Army, 
including in the recognized guerrillas, in the service of the 
Armed Forces of the United States.  The RO issued a May 2007 
memorandum re-verifying that the decedent had no valid 
military service in the Armed Forces of the United States.  
Further, the RO issued a letter to the claimant in December 
2006 advising her that the Walter Cushing Guerillas 
organization was not in the list of recognized guerrilla 
units furnished by the Department of the Army, and thus, 
members of that group were not eligible for VA benefits.    

The Board has considered the documents submitted by the 
appellant, including the NVP letter and membership card 
submitted in support of her claim.  While the NVP documents 
show service during World War II, there is no indication that 
the decedent served in a guerrilla unit recognized by the 
United States Armed Forces.  Even if the evidence submitted 
by the appellant showed the decedent served in a recognized 
guerrilla unit, the documentation provided fails to meet the 
requirements of 38 C.F.R. § 3.203(a).  In this regard, the 
Board notes that the NVP letter and membership card are not 
documents from a United States military service department.  

As stated, based upon the provisions of 38 C.F.R. § 3.203, 
none of the documents submitted by the appellant constitutes 
valid evidence of service which qualifies for VA benefits, 
because none of those documents was issued by a United States 
military service department.  In addition, the June 2006 
certification from the NPRC, indicating that the decedent had 
no qualifying service, is binding on VA.  See Spencer v. 
West, 13 Vet. App. 376 (2000).  Moreover, the appellant has 
provided no further evidence that would warrant a request for 
re-certification from the service department.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).  

The Board finds, therefore, that the decedent had no 
qualifying service in the United States Armed Forces and was 
not a "veteran" for VA benefits purposes.  Therefore, the 
Board also finds the appellant is not eligible for death 
benefits under the laws administered by VA.  As the law is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis, 6 
Vet. App. at 429-30.  


ORDER

Because the appellant's spouse was not a veteran for purposes 
of entitlement to VA benefits, basic eligibility for VA death 
benefits is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


